DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-17, in the reply filed on 8/24/2021 is acknowledged.  The traversal is on the ground(s) that examining both Group I and Group II would not be a serious search or examination burden.  This is not found persuasive because there would be a serious search and examination burden because:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries),
as discussed in the previous action.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 2, the term “type” for ”coil-type heater” in line 1 renders the claim indefinite.  See MPEP 2173.05 (b) E.

Claim 5 contains the limitation “the thermal gradient is at least one hundred (100) degrees” in lines 1-2. This renders the claim indefinite because it is unclear what type of degrees are intended, e.g. degrees Celsius, degrees Fahrenheit. For the purposes of examination, “at least one hundred (100) degrees” will be considered to mean “at least one hundred (100) degrees Celsius”.

In claim 10, the term “type” for ”coil-type heater” in line 2 renders the claim indefinite.  See MPEP 2173.05 (b) E.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-9, 11, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suntoloa et al. (U.S. Patent 6,416,577, hereafter ‘577).
Claim 1: Suntoloa ‘577 teaches a method of depositing a layer on an interior substrate surface (2) of a component (1) (abstract, Fig. 1) comprising:
providing the component (1) having an aperture (5) defining an edge of the interior substrate surface (2) (abstract, Fig. 1), the component including at least one 
providing a heater (4) adjacent to the first area (Fig. 1, col 4 ln 43-45);
energizing the heater (4) to raise the surface temperature in the first area (Fig. 1, col 4 ln 43-45); and
providing a vapor deposition apparatus (abstract, claim 24) to deposit the layer of material on the interior substrate surface in the first area (abstract, col 2 ln 59-col 3 ln 4, col 4 ln 40-59).

Claim 3: Suntoloa ‘577 teaches that the heater (4) can be placed adjacent to an exterior surface of the component corresponding to the first area (Fig. 1).
Claim 7: Suntoloa ‘577 teaches that the layer can be a ceramic material (col 3 ln 60-col 4 ln 7, col 4 ln 30-37).

Claim 8: With respect to claim 8, it is noted that the layer being comprised of a metallic material is presented in the alternative only. Therefore, the limitations of claim 8 can be met by either the layer comprising a metallic material that is one of nickel, a nickel alloy, copper, and a copper alloy, or by the layer comprising a ceramic material.
Suntoloa ‘577 teaches that the layer can be a ceramic material (col 3 ln 60-col 4 ln 7, col 4 ln 30-37).

Claim 9: Suntoloa ‘577 teaches a method of depositing a layer on an interior substrate surface (12) of a component (11) (abstract, Fig. 2) comprising:

providing a first heating element (14 in upper half of Fig. 2) adjacent to the first area of the component (Fig. 2, col 4 ln 43-45, col 4 ln 64-col 5 ln 11);
providing a second heating element (14 in lower half of Fig. 2) adjacent to the second area of the component (Fig. 2, col 4 ln 43-45, col 4 ln 64-col 5 ln 11);
energizing the first and second heating elements to raise the surface temperature in the first and second areas (Fig. 1, col 4 ln 43-45, col 4 ln 64-col 5 ln 11);
vapor depositing a first coating on the first area (abstract, col 2 ln 59-col 3 ln 4, col 4 ln 64-col 5 ln 11); and
vapor depositing a second coating on the second area (abstract, col 2 ln 59-col 3 ln 4, col 4 ln 64-col 5 ln 11).

Claim 11: Suntoloa ‘577 teaches that the first heating element can be placed adjacent to an exterior surface of the component corresponding to the first area (Fig. 2), and the second heating element can be placed adjacent to an exterior surface of the component corresponding to the second area (Fig. 2).


Claim 16: Suntoloa ‘577 teaches that the second layer can be a ceramic material (col 3 ln 60-col 4 ln 7, col 4 ln 30-37).

Claim 17: With respect to claim 17, it is noted that the second layer being comprised of a metallic material is presented in the alternative only. Therefore, the limitations of claim 17 can be met by either the second layer comprising a metallic material that is one of nickel, a nickel alloy, copper, and a copper alloy, or by the second layer comprising a ceramic material.
Suntoloa ‘577 teaches that the second layer can be a ceramic material (col 3 ln 60-col 4 ln 7, col 4 ln 30-37).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suntoloa et al. ‘577 as applied to claims 1 and 9 above, and further in view of Sammelselg et al. (U.S. Patent Application Publication 2016/0369396, hereafter ‘396).
Claim 2: Suntoloa ‘577 teaches the limitations of claim 1, as discussed above. With respect to claim 2, Suntoloa ‘577 does not explicitly teach that the heater is a coil heater.
Sammelselg ‘396 teaches a method of depositing a layer on an interior substrate surface of a component (410) (abstract, [0001], Fig. 4A) comprising providing the component (410) having an aperture (411) defining an edge of the interior substrate surface (Fig. 4A, [0066]), the component including at least one bend such that a first area of the interior substrate surface is not visible from the aperture (Fig. 4A), providing a heater adjacent to the first area ([0014], [0047], [0055]), energizing the heater to raise the surface temperature in the first area ([0014], [0047], [0055]), and depositing the layer of material on the interior substrate surface in the first area (abstract, [0001], heater can be a coil heater arranged around the component ([0055]). Both Sammelselg ‘396 and Suntoloa ‘577 teach methods of vapor depositing a layer on an interior substrate surface of a component (‘577, abstract, Fig. 1; ‘396, abstract, [0001], Fig. 4A).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the coil heater taught by Sammelselg ‘396 as the heater used in the method taught by Suntoloa ‘577 because it is a suitable heater for heating an interior surface of a component for vapor depositing a layer on an interior substrate surface of a component, as taught by Sammelselg ‘396.
Further, it would have been a simple substitution that would have yielded predictable results.

Claim 10: Suntoloa ‘577 teaches the limitations of claim 9, as discussed above. With respect to claim 10, Suntoloa ‘577 does not explicitly teach that the first and second heaters are coil heaters.
Sammelselg ‘396 teaches a method of depositing a layer on an interior substrate surface of a component (410) (abstract, [0001], Fig. 4A) comprising providing the component (410) having an aperture (411) defining an edge of the interior substrate surface (Fig. 4A, [0066]), the component including at least one bend such that a first area of the interior substrate surface is not visible from the aperture (Fig. 4A), providing a heater adjacent to the first area ([0014], [0047], [0055]), energizing the heater to raise the surface temperature in the first area ([0014], [0047], [0055]), and depositing the 
Suntoloa ‘577 is silent with respect to the type of heaters used.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the coil heater taught by Sammelselg ‘396 as the first and second heaters used in the method taught by Suntoloa ‘577 because it is a suitable heater for heating an interior surface of a component for vapor depositing a layer on an interior substrate surface of a component, as taught by Sammelselg ‘396.
Further, it would have been a simple substitution that would have yielded predictable results.

Allowable Subject Matter
Claims 4, 6, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or render obvious a method of depositing a layer of a material on an interior substrate surface of a component, wherein the heating element creates a thermal gradient between the first area and a second area of the component adjacent to the first area such that a temperature of the interior substrate surface at the first area is greater than a temperature of the interior substrate surface at the second area as to the context of claim 4.
The prior art fails to teach or render obvious a method of depositing a layer of a material on an interior substrate surface of a component, wherein the first heating element creates a first thermal gradient between the first area and a third area of the component adjacent to the first area such that a temperature of the interior substrate surface at the first area is greater than a temperature of the interior substrate surface at the third area as to the context of claim 12.
The prior art fails to teach or render obvious a method of depositing a layer of a material on an interior substrate surface of a component, wherein the second heating element creates a second thermal gradient between the second area and a fourth area of the component adjacent to the second area such that a temperature of the interior substrate surface at the second area is greater than a temperature of the interior substrate surface at the fourth area as to the context of claim 14.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 







/BG/

/SHAMIM AHMED/Primary Examiner, Art Unit 1713